Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Procedural History
This is a non-final Office action that addresses original U.S. Application No. 12/577,684 (hereinafter the "'684" application) issuing as U.S. Patent No. 8,555,054 B2 to Kuo et al. (hereinafter the "Kuo" patent) on October 8, 2013.  Based upon review of the '684 application, the application was filed on Oct. 12, 2009.  
The Kuo patent issued with original claims 1-19.  
The present reissue application was filed as U.S. Application No. 14/877,503 on September 16, 2016 as a reissue of the Kuo patent.
Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions with respect to references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current America Invents Act ("AIA "), which will govern this application.  However, because the effective filing date of the Kuo patent is not on or after March 16, 2013, the AIA  First Inventor to File ("AIA -FITF") provisions do not apply.  Instead, the earlier "First to Invent" provisions apply.
A Preliminary Amendment, filed concurrently with the reissue application, amended various original claims and added new claims 20-60. 
A non-final Office action, rejecting claims 1-60, was mailed on April 6, 2018.  
In response, the Applicant conducted a Personal Interview on June 27, 2018 and filed an Amendment on July 16, 2018, amending various claims and presenting arguments as to why the amended claims distinguished over the applied prior art.
A final Office action was mailed June 21, 2019 rejecting claims 1-60.

The Applicant also filed an after-final Amendment on August 19, 2019, amending various claims and presenting arguments as to why the amended claims distinguished over the applied prior art.
In response, an Advisory Action was mailed September 12, 2019 entering the Amendment and withdrawing all rejections except a 35 USC251 rejection based on the defective Reissue Declaration.  A Petition Decision was mailed December 6, 2019 denying the requested relief to accept the defective Reissue Declaration.
In response, on December 19, 2019, the Applicant filed a request for continued examination (“RCE”) (see the RCE discussion infra) with an accompanying Amendment (the “RCE Amendment”), which was a copy of the said after-final Amendment and a corrected Substitute Reissue Declaration.
In view of said RCE Amendment and the accompanying arguments, the recapture and prior art rejections are withdrawn as was indicated previously in said Advisory Action and for the reasons to be explained in more detail below.   In view of the corrected Substitute Reissue Declaration, the prior objections and the corresponding 35 USC 251 rejections based on a defective declaration have also been withdrawn for the reasons explained below.  However, the RCE Amendment is objected to for failing to provide the specific teachings to the specific amended limitations of the claims.  For similar reasons, the RCE Amendment presents new matter issues and does not meet the reissue “original patent” requirement as explained infra.  Thus, the claims 1-60 as presently amended are newly rejected under 35 USC 112 and 251.




Continued Examination under 37 CFR 1.114
A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 19, 2019 has been entered.


Objection to Improper Amendment
The Amendment, filed December 19, 2019 with the RCE, has been reviewed. The Amendment does not comply with 37 CFR 1.173. Specifically, amended claims do not comply with 37 CFR 1.173(c):

“(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.”

The Amendment does not show the specific teachings to the specific amended limitations of the claims. Applicant merely states what claims were amended and the teachings are somewhere in the argument section of the Response without any mapping to specific sections of the specification to show support for the specific amendments.  See, e.g., the Amendment, p. 17-22.  Consider specifically independent claim 1, which has been substantially amended on p. 2 of the Amendment as follows (original markings maintained):

    PNG
    media_image1.png
    817
    794
    media_image1.png
    Greyscale


The Amendment then states the support for these numerous changes is found very generally in the specification as follows:


    PNG
    media_image2.png
    97
    805
    media_image2.png
    Greyscale




As seen in MPEP 1453 V. D. Amendment of New Claims and as opposed to the general support statements discussed above, the status of a claim should show specific claims limitations amended and specifically maps those new and amended limitations to the sections of the specification that teach the amended claim limitation, 
Example from MPEP 1453 V. D. Amendment of New Claims:
First Amendment (wherein claim 11 was first presented): 
Claim 11 (New). A knife comprising a handle portion and a notched blade portion. 

In the Remarks (supplied on a separate page): 
Status: The present application includes pending claims 1-11, with claims 1 and 11 being independent. With this amendment, applicant has added new independent claim 11. Support for this new claim is found in column 4, lines 26-41, column 5, lines 3-18, and column 6, lines 5-15. 

Second Amendment (wherein claim 11 is amended): 
Claim 11 (New, amended). A fishing knife comprising a bone handle portion and a notched blade portion. 

In the Remarks (supplied on a separate page): 
Status: The present application includes pending claims 1-11, with claims 1 and 11 being independent. With this amendment, applicant has amended new independent claim 11 as described below. 
Claim 11: Claim 11 is amended to add "fishing" before "knife" and "bone" before "handle". Support for these changes is found in column 4, lines 34-41 and column 6, lines 5-8, respectively. 

If the next response does not comply with 37 CFR 1.173, the response will be held “Non-Compliant” and a shortened statutory period for reply to this letter is set to expire ONE (1) MONTH or THIRTY (30) DAYS, whichever is longer, from the mailing date of the next Office Action.

	


New Matter
 Claims 1-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Moreover, to satisfy the original patent requirement where a new invention is sought by reissue, "the specification must clearly and unequivocally disclose the newly claimed invention as a separate invention" under the original patent requirement, as discussed in Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d at 1363 (Fed. Cir. 2014).  See also Forum US, Inc., v. Flow Valve, LLC (Fed. Cir. 2019).  See also MPEP 1412.01.  
The Examiner has inspected the specification, but has not found the specifically to clearly and unequivocally disclose the numerous, specific detailed embodiment recited in the claims as amended by the RCE Amendment.  See, e.g., amended claim 1 below (original markings maintained):

    PNG
    media_image1.png
    817
    794
    media_image1.png
    Greyscale

RCE Amendment, p. 22.

The Examiner has looked to the statement of written description support provided in the RCE Amendment, but said Amendment states only that the support for these numerous changes is found very generally in the specification as follows:


    PNG
    media_image2.png
    97
    805
    media_image2.png
    Greyscale


RCE Amendment, p. 22.

Claims 1-60 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent, as explained in the 35 USC 112, 1st paragraph rejection above under the “original patent” requirement as described in Antares Pharma.  See the 112 35 USC, 1st paragraph rejection above for additional details.


Response to Amendment/Arguments
As indicated in the Advisory Action mailed September 12, 2019, the after-final Amendment filed on September 12, 2019 introduced the new limitation “after the first authenticator provisions the new client computing device, and in response to determining that the first authenticator issued the client certificate to the new client computing device” (claim 1) and similar language into all independent claims.  The Amendment materially reduced the issues for appeal by overcoming the recapture rejection and also patentably distinguishing over the applied prior art  of record and thus was entered.  See said Advisory Action for further details. 
In response to said Advisory Action, the Applicant filed a copy of the prior Amendment as part of the RCE submission on December 19, 2019 (the “RCE Amendment”).
In response to a Petition Decision mailed December 6, 2019, the Applicant also filed a new Reissue Declaration (the “Replacement Reissue Declaration”) as part of said RCE submission.

Objection to Declaration/35 USC 251 Rejection Withdrawn
In the prior final Office action, the Examiner objected to the substitute reissue declaration filed on April 15, 2016 because the applicant error statement indicates that the amended claims broaden the scope of the invention, while the checkbox on page 2 of the declaration checked by the applicant fails to indicate that the patentee claimed more or less than he had the right to claim the patent (i.e., the checked box states "by reason of other errors").   An accompanying 35 USC 251 rejection was set forth for the same reasons.
In response, the Applicant submitted a new, substitute reissue declaration on December 19, 2019 remedying this ambiguity.
Thus, the prior objection to the reissue declaration and accompanying 35 USC 251 rejection are withdrawn.

Prior Recapture Rejection Withdrawn
Claims 1-60 were rejected under 35 U.S.C. 251 as being an improper recapture.  See the Final Office Action, mailed June 21, 2019 for additional details.
As indicated in the Advisory Action, the new limitation “after the first authenticator provisions the new client computing device, and in response to determining that the first authenticator issued the client certificate to the new client computing device” (claim 1) and similar language in the remaining independent claims materially limits the claims in other related, respects and thus would overcome the recapture rejection.  
	Specifically, the limitation "wherein the second root certificate facilitates issuing other certificates associated with the organization to the organization’s authenticators" (e.g., claim 1) and related limitations were considered surrender generating limitations.  See the Final Office Action, p. 5.

	Although the first root certificate (as amended) rather than the second root certificate (as originally recited) facilitates issuing other certificates associated with the organization, the RCE Amendment materially narrows the claims in other respects related to the surrendered subject matter.  For example, the RCE Amendment more narrowly recites that the root certificate signs a replacement intermediate CA Certificate after the first authenticator provisions the new client computing device, and in response to determining that the first authenticator issue the client certificate to the new client computing device.  The RCE Amendment also more narrowly recites that the plurality of authenticators is associated with the organization and that an initial intermediate certificate authority (CA) is issued to  within the cryptographic infrastructure to each of the plurality of authenticators.
	Thus, the above combination of narrowing amendments have materially narrowed the scope of the claims relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured. MPEP 1412.02.II.C.


All Prior Art Rejections Based on Williams Are Withdrawn
	The closest, applied prior art of record is U.S. Patent Application Publication No. 2005/0021969 to Williams et al. (“Williams”).  Williams was applied in said Final Office Action as a base reference for rejecting all claims.
	However, Williams fails to teach or fairly suggest the new limitation introduced by the RCE Amendment:  

after the first authenticator provisions the new client computing device, and in response to determining that the first authenticator issued the client certificate to the new client computing device, issuing, to the first authenticator, a replacement intermediate CA certificate that is signed by the first root certificate, wherein the replacement intermediate CA certificate replaces the initial intermediate CA certificate


See, e.g., illustrative claim 1.
Williams teaches an authenticator (e.g., intermediate certificate authority 261, intermediate certificate authority 263, issuing certificate authority 271 of the respective intermediate certificate authorities) issues to clients (e.g., client devices 207, 214, 216) a client certificate signed by the intermediate CA (e.g., intermediate certificate authority 261, issuing certificate authority 271).  Paragraphs 55 and 56.  The client device will validate the certificate at subsequent time through the certificate authority chain including the intermediate certificate authority.  Paragraphs 65-69 and 75.  If the intermediate certificate is invalid, for example, due to after the "not after date" (paragraph 68) or becoming otherwise compromised (paragraph 72), then "one digital certificate supersedes another digital certificate” (i.e., the invalid or otherwise compromised intermediate CA certificate is replaced) (paragraph 72).   Thus, Williams describes the client validating the intermediate certificate through the certificate authority chain including the intermediate certificate authority.  Validation through the authority chain requires determining the first authenticator issued the client certificate (part of the chain).  Thus, the intermediate certificate replacement (issue) occurs “based on determining that the first authenticator issued the client certificate.”
However, Williams fails to teach issuing a replacement intermediate CA certificate after the first authenticator provisions the new client computing device and in response to determining that the first authenticator issued the client certificate to the new client computing device.
The newly recited temporal and casual limitations introduced by the RCE Amendment are directed to the advantages of the Applicant’s disclosed invention over prior art systems similar to that of 
The remaining prior art of record fails to teach or fairly suggest modifying Williams in order to arrive at the invention as claimed in detail by the Application. 
















Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roland Foster whose telephone number is 571-272-7538.  The examiner can normally be reached 9:30 AM – 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:	
/ROLAND G FOSTER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                 (571) 272-7538


Conferees:  /DAVID E ENGLAND/                     Primary Examiner, Art Unit 3992                                                                                                                                                                                   
	/MF/